Case: 12-60963       Document: 00512354985         Page: 1     Date Filed: 08/27/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 27, 2013
                                     No. 12-60963
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ELVIS RADHAMES MOTA-SANCHEZ, also known as Elvis Mota,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A096 432 071


Before STEWART, Chief Judge, and JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Elvis Radhames Mota-Sanchez (Mota), a native and citizen of the
Dominican Republic, petitions this court for review of a Final Administrative
Removal Order issued by the Department of Homeland Security ordering him
removed pursuant to 8 U.S.C. § 1227(a)(2)(A)(iii) because he has been convicted
of an aggravated felony. Mota challenges the removal order on the ground that
his convictions for violating 21 U.S.C. § 846 are the result of a conspiracy by
Government officials.        He does not allege that the convictions have been

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60963    Document: 00512354985     Page: 2   Date Filed: 08/27/2013

                                 No. 12-60963

overturned or dispute that § 846 is an aggravated felony within the meaning of
§ 1227(a)(2)(A)(iii). Mota may not collaterally attack the legitimacy of his
convictions in a petition for review. See Singh v. Holder, 568 F.3d 525, 528 (5th
Cir. 2009). Accordingly, we do not have jurisdiction to consider the petition for
review. See DeLeon-Holguin v. Ashcroft, 253 F.3d 811, 812-15 (5th Cir. 2001).
      PETITION FOR REVIEW DISMISSED.




                                       2